Citation Nr: 0720178	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.R.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active duty from November 1945 to November 
1946.

Initially, this appeal came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned Veterans Law Judge in July 2005.  He also 
submitted additional medical evidence at that hearing along 
with a written statement waiving initial consideration of 
this evidence by the RO.  In September 2005, the Board 
granted the veteran's motion for advancement on the docket.

In September 2005, the Board dismissed the veteran's claim 
for service connection for open angle glaucoma and remanded 
the remaining issues to the RO via the Appeals Management 
Center (AMC), in Washington, DC for further development.  The 
case is again before the Board.

During the pendency of this appeal, the veteran has raised 
service-connection claims for a skin disorder as a result of 
infectious scabies, post-traumatic stress disorder and for 
residuals of frozen feet and hands.  These issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The probative competent medical evidence does not show 
that the veteran's current bilateral hearing loss is related 
to service.

2.  The probative competent medical evidence does not show 
that the veteran's current tinnitus is related to service.

3.  The probative competent medical evidence does not show 
that the veteran sustained a gunshot wound in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

3.  Claimed residuals of a gunshot wound were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.655 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This notice must: (1) inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim(s); (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim(s), or something to the effect 
that the claimant should give us everything you've got 
pertaining to your claim(s). 

In the instant case, the veteran received VCAA notification 
in May 2002 that met all four elements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), prior to his initial 
unfavorable agency decision dated in September 2002.  The May 
2002 VCAA notification was proper as it informed him that he 
could provide evidence or the location of such evidence.  The 
May 2002 notice letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim(s) so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim(s), and to 
respond to a subsequent VCAA notice letter sent in September 
2005.  The veteran was also provided notice of applicable 
laws and regulations, and a discussion of the facts of the 
case, and the basis for the denials in a January 2003 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs) issued in June 2004, February 2005 and April 
2007.  

As sufficient notice was provide to the veteran, it is 
therefore the Board conclusions that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support o his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2007); see also, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC, is sufficient to cure a timing 
defect). 

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Since the service-connection claims are being denied, no 
rating is being given and no effective date is being set.  
The veteran is, therefore, not prejudiced by the lack of 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim(s) 
for the benefit(s) sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  At the 
outset, the Board notes that only one of the veteran's 
service medical records is on file and according to the 
record, the rest were apparently destroyed in a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  Service connection may be shown through 
other evidence.  See 38 C.F.R. § 3.303(a) (2006); Smith v. 
Derwinski, 2 Vet. App. 147 (1992).  Such evidence may consist 
of contemporaneous private medical records showing treatment 
of the claimed disability, fellow service personnel 
statements, personal testimony, etc.  The veteran has 
submitted statements from lay persons who knew him before, 
during and after service in support of his claims.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The regulations provide that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or reexamination 
scheduled in conjunction with an original compensation claim 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (2006).  

In this case. The Board determined that the claims for 
service connection could not be established without a medical 
nexus opinion for a competent medical examiner.  The veteran 
failed to report for reexamination in February 2007 in 
connection with his service-connection claim for residuals of 
a gunshot wound.  He has not provided good cause for his 
failure to report for a VA examination.  Since the 
reexamination had been scheduled in connection with an 
original compensation claim, there is no further duty to 
assist and this claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b).  Thus, there is no requirement 
for VA to arrange for another medical examination and/or to 
obtain another medical opinion in connection with the claims 
being denied.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

The claims file includes service personnel records and the 
veteran's October 1946 discharge examination report, private 
medical records and a private physician's statements, VA 
medical records, including VA examination reports through 
January 2007, and testimony and statements from the veteran, 
his representative and others.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II.  Analysis

The veteran contends that he has tinnitus, bilateral hearing 
loss, and residuals of a gunshot wound that are all directly 
related to service.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and impaired hearing becomes manifest to a compensable 
degree within one year after termination of such service, 
such disease shall be presumed to have been incurred in 
service.  This is a rebuttable presumption.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In determining whether evidence submitted by a 
veteran is credible the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  See also 38 U.S.C.A. § 1154 (West 2002).

After a full review of the record, including the medical 
evidence and statements made by the veteran and others, the 
Board finds that service connection for bilateral hearing 
loss, tinnitus, and claimed residuals of a gunshot wound is 
not warranted, for the reasons given below.  

A.  Bilateral Hearing Loss and Tinnitus

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  The provisions of 38 C.F.R. § 
3.385 do not have to be met during service.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

A review of the veteran's separation examination report 
reveals that no hearing abnormality was found (to include 
tinnitus) and he denied any physical defects.  Only whispered 
voice testing was done in both ears reflecting a score of 
15/15.   

At a September 1991 VA general medical examination, the 
veteran reported that he was in service from 1945 to 1946 and 
was "discharged with no disability" and that he had worked 
in construction until March 1990, when he stopped because of 
poor health.  On examination, his tympanic membranes and 
auditory canals were normal.  There was no hearing deficit. 

Regarding whether the veteran has current bilateral hearing 
loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that VA outpatient treatment records 
show that the veteran had an audiological evaluation done in 
June 2003.  This is the first evidence of record in the 
claims file to show results of audiometric testing indicating 
hearing impairment in both ears.  Audiometric testing 
revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
80
90
LEFT
25
25
55
70
80

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 84 percent in the left ear.  The 
diagnoses included asymmetric sensorineural hearing loss, 
greater in the right ear than the left, consistent with the 
veteran's history.  He reported a history of traumatic 
tympanic membrane perforation of the right ear during World 
War II, resulting from another soldier shooting a rifle near 
his right ear and onset of ringing in the right ear with the 
incident, and reports of recurrent infections for years 
following spontaneous healing of the tympanic membrane, but 
he claimed no recent infections.  The veteran also noted 
tinnitus in the left ear for about 10 years. 

Private treatment records show a history of inner ear 
problems and treatment for otitis media, in November 2001; 
and some scarring on the veteran's tympanic membranes but 
auditory canals were clear bilaterally, resulting in a 
diagnosis of hearing loss and a referral for hearing testing, 
in March 2004.  In January 2005, the veteran complained of 
ear pain, the right ear was bulging with fluid, he was 
diagnosed with otitis media, and he again was referred for a 
hearing evaluation.

After March 2004, the veteran submitted lay statements from 
relatives, a former comrade, and other acquaintances in 
support of his claims.  In nearly identical statements, they 
indicated that they knew the veteran before he went into 
service and there was nothing wrong with him; that after he 
returned home from the service, he showed them where he got 
shot in the right leg while on active duty; and that he also 
complained of ringing in his ears and loss of hearing.
 
During his July 2005 Board hearing, the veteran testified 
that his hearing loss and tinnitus was the result of a fellow 
military policeman (MP) firing at a German prisoner in 
November 1945 near and about his head.  In support, he 
submitted a statement from his cousin who recalled the 
veteran telling him that his right ear bled and exuded pus 
during service, and that treatment consisted of the use of 
cotton and ear drops.

At a September 2006 VA audiological examination, the veteran 
reported a history that while serving as an MP, his buddy 
shot a gun right beside his head and that about the same time 
the veteran was also shot in the right leg.  Following 
service, the veteran worked in a printing plant with moderate 
noise level.  He reported that his tinnitus began at the time 
of the gunfire incident described above.  The examiner opined 
that, in light of that incident, tinnitus would be a[t] least 
likely as not due to military service.  It appears that the 
claims file was not available for review.  

As a result, the veteran was reexamined in January 2007.  
Upon reexamination, the veteran reported that had combat 
service in France during World War II, where he served as a 
military policeman and was exposed to small weapons.  After 
discharge from the Army, he worked in construction until 1991 
and admitted to hunting for pleasure for many years when he 
was younger.  The examiner indicated that the veteran's 
otological history was unremarkable except for his statement 
about an incident in France, when a fellow MP fired a 45-
caliber pistol very close to the right side of his head, to 
which the veteran attributes his hearing loss, claiming that 
it perforated his tympanic membrane and resulted in tinnitus 
in his right ear.  The veteran was noted to have tinnitus, 
constant, in the right ear.  Audiometric testing revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
70
75
LEFT
35
45
75
85
90

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 80 percent in the left ear.  The 
diagnoses included sensorineural hearing loss, mild to 
severe.  The examiner opined that the veteran's hearing loss 
(and by inference tinnitus) was not caused by or a result of 
active duty military service.  In support, the examiner noted 
that the veteran's October 1946 discharge examination showed 
no problems with the ears or hearing and that a 1991 VA 
examination report reflected that the tympanic membranes and 
auditory canals were normal and there was no hearing deficit.  
The examiner added that although there is a cause and effect 
relationship between military noise and hearing loss and 
tinnitus, the veteran's claim file and VA medical records 
show no direct evidence relating his hearing loss to his 
active duty military service.

The Board acknowledges that, in March 2005, October 2005 and 
March 2006 statements, a private physician, G. R. S., Jr., 
M.D., indicated that the veteran suffers from chronic 
tinnitus and hearing loss related to a gunshot injury along 
the side of the head.  Similarly, a VA audiologist in June 
2003 and a VA examiner in September 2006, indicated that the 
veteran's hearing loss and tinnitus were consistent with the 
veteran's self-reported history of traumatic tympanic 
membrane perforation of the right ear during World War II, 
resulting from another MP shooting a rifle near his right 
ear.  The Court has found that the Board may consider a 
physician's opinion to be of less weight and credibility when 
the basis of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The above opinions based on a reiteration of the 
veteran's self-reported history are not competent medical 
evidence.  Mere acquiescence with the appellant's contentions 
does not constitute competent medical evidence of diagnosis 
or causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on a history supplied by the appellant, where 
that history is unsupported by the medical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

Instead the Board concludes that the preponderance of the 
evidence is against service connection for hearing loss and 
tinnitus.  This is so, because, contrary to the veteran's 
contentions, service personnel records show that the veteran 
enlisted on the last day of November 1945; that he did not 
even arrive in the European Theater of Operations (ETO) where 
he served with the 707th Military Police Battalion until 
February 26, 1946, leaving the ETO on October 17, 1946; and 
that, while in the ETO, his duties consisted of assisting 
with enforcement of military laws and regulations, working in 
the town patrol giving assistance and information to military 
personnel on leave or pass, and working on the road patrol 
enforcing traffic regulations.  Moreover, at a September 1991 
VA general medical examination, even the veteran reported 
that he was in service from 1945 to 1946 and admitted that he 
was "discharged with no disability"; this is confirmed by 
his discharge examination report, which reveals that no 
hearing abnormality was found (to include tinnitus) and that 
the veteran denied any physical defects.  The first diagnosis 
of hearing loss or tinnitus, is not until 2003.

Instead, the Board finds the January 2007 VA audiological 
examiner's opinion more persuasive.  After a thorough review 
of the veteran's claim file which included service and post-
service medical records and an examination, the VA examiner 
diagnosed the veteran with tinnitus and hearing loss.  Unlike 
the other opinions in the claims file, this examiner opined 
that, after a review of the veteran's claims file and VA 
medical records, the veteran's hearing loss (and by inference 
tinnitus) was not caused by or a result of active duty 
military service, noting that the veteran's October 1946 
discharge examination showed no problems with the ears or 
hearing and that a 1991 VA examination report reflected that 
the tympanic membranes and auditory canals were normal and 
there was no hearing deficit.  Moreover, the veteran's 
discharge examination report reflects a history of no 
injuries and no physical complaints.  The veteran has 
reported post-service noise exposure from hunting and working 
in construction and in printing and a history of recurrent 
ear infections, the last in January 2005.

The only other evidence the veteran has submitted that 
supports his service-connection claims for hearing loss and 
tinnitus is his own testimony and statements and those of 
family members, a fellow soldier, acquaintances, and his 
representative.  They, as a lay persons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Thus, their 
statements do not establish the required evidence needed, and 
the claims must be denied.

B.  Residuals of a Gunshot Wound

During his hearing, the veteran testified that he was shot in 
the right leg by a German prisoner and that he served as an 
MP with the 1st Infantry Division.  

He also submitted lay statements indicating that upon the 
veteran's return from the war that the veteran reported that 
he was shot by a German prisoner, who killed a sergeant next 
to the veteran, and that he was treated in a tent for a 
bullet wound to the right leg.  

At the September 1991 VA general medical examination, the 
veteran reported that, in 1950, he injured his left leg on 
the blade of a piece of construction equipment but did not 
fracture it.  On examination, the numerous scars were noted 
on the anterior surface of his left lower leg.

In a September 2006 VA skin disease examination report, the 
examiner noted that a review of the claims file was notable 
for a diagnosis of a gunshot wound, which was a "flesh 
wound" according to the veteran's report back in France in 
1945 during World War II.  The veteran stated that he 
received a field dressing and that since then, he has had 
constant cramping and pain over the scar.  On examination, 
there was a transverse, hypopigmented, well-healed scar on 
the right lower anterior portion of his thigh which was 
otherwise normal, except for slight tenderness on palpation.  
Although the examiner reviewed the claims file, apparently he 
could not find the veteran's discharge examination report, 
which is at the very bottom of the first volume.  Even so the 
examiner noted that on VA examination in 1991, there were 
several scars over the anterior surface of the veteran's left 
lower extremity as well as on private examination in March 
2004, which revealed a well-healed scar above his right knee.  
The examiner assumed that this was the same scar and noted 
that based on the veteran's report, it was due to a 
superficial gunshot wound sustained in France in 1945.  
Otherwise, there is no evidence in the claims file to further 
support it.  

The Board acknowledges that, in statements dated in March 
2005, October 2005 and March 2006, Dr. G. R. S., Jr. 
indicated that the veteran had reported suffering a gunshot 
wound to the right leg while serving as an MP on the Isle of 
Normandy during the Normandy Invasion in World War II.  
Similarly, a March 2004 private treatment record reflects 
complaints of right knee pain, which the veteran claimed was 
due to a World War II injury.  On examination, a well-healed 
scar was found on the right knee and the impression was leg 
pain for which the physician could see no cause.  At a 
September 2006 VA skin disease examination, the examiner 
assumed that this scar was the same scar that was noted on VA 
examination in 1991 and noted that based on the veteran's 
report, it was due to a superficial gunshot wound sustained 
in France in 1945.  Otherwise, there is no evidence in the 
claims file to further support the veteran's reported 
history.  As noted above, the Board may consider a 
physician's opinion to be of less weight and credibility when 
the basis of the opinion is shown to be less than complete or 
contradicted by other evidence.  Reonal, 5 Vet. App. at 460-
61.  Medical possibilities and unsupported medical opinions 
carry negligible probative weight.  Tirpak, 2 Vet. App. at 
611.  The above opinions based on a reiteration of the 
veteran's self-reported history are not competent medical 
evidence.  The Board is not bound to accept medical opinions 
or conclusions, which are based on a history supplied by the 
appellant, where that history is unsupported by the medical 
evidence.  See Black, 5 Vet. App. at 180.
 
Instead the Board concludes that the preponderance of the 
evidence is against service connection for claimed residuals 
of a gunshot wound.  This is so, because as noted above, 
contrary to the veteran's contentions, service personnel 
records show that he did not even arrive in the ETO, where he 
served with the 707th Military Police Battalion not the 1st 
Infantry Division, until February 26, 1946; and that, while 
in the ETO, his duties consisted of assisting with 
enforcement of military laws and regulations, working in the 
town patrol giving assistance and information to military 
personnel on leave or pass, and working on the road patrol 
enforcing traffic regulations.  Therefore, it is impossible 
that he was guarding a German prisoner in France in 1945.  
Alternatively, the veteran had reported to Dr. G. R. S., Jr. 
that he received a gunshot wound to the right leg while 
serving as an MP on the Isle of Normandy during the Normandy 
Invasion in World War II.  The Normandy Invasion took place 
in June 1944, more than 18 months prior to the veteran's 
enlistment and nearly two years prior to his arrival in the 
ETO.  Moreover, a review of the veteran's October 1946 
discharge examination report reveals no history of illnesses, 
injuries, operations or hospitalizations and the veteran 
denial of any physical defects.  On clinical examination at 
that time, the skin was normal and no musculoskeletal defects 
were found.  Furthermore, the veteran reported that he was 
discharged with no disability from service in 1946 at a 
September 1991 VA general medical examination.  At that same 
examination, the veteran reported that he was in service from 
1945 to 1946 and was "discharged with no disability", that 
he had worked in construction until March 1990, and that he 
injured his left leg on the blade of a piece of construction 
equipment but did not fracture it.  On examination, numerous 
scars were noted on the anterior surface of his left lower 
leg.

Instead, the Board agrees with the September 2006 VA skin 
disease examiner, that, except for the veteran's self-
reported history, there is no credible evidence in the claims 
file to further support his contention.  Nevertheless, the 
veteran contends that he sustained a gunshot would to his 
leg.

In sum, the record reveals that there is no record of the 
veteran sustaining a gunshot wound to the right leg or that 
he participated in combat.  While the record shows a scar on 
the right leg presumed to be due to a gunshot wound, there is 
no medical evidence of any injury in service, his skin was 
normal on discharge examination, and the veteran did not 
complain of any injuries or physical complaints at his 
discharge examination in October 1946.

The determinative issue in this case regarding causation is 
medical in nature and requires competent medical evidence.  
Here, there is no competent or probative medical evidence 
relating claimed residuals of a gunshot wound to an in-
service injury.  The testimony and lay statements of veteran, 
his relatives, and acquaintances do not constitute competent 
evidence to substantiate the claim because they are not 
qualified to render an opinion as to causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board again emphasizes that the veteran failed to appear 
to his scheduled reexamination without offering any 
explanation for his failure to cooperate.  By an April 2007 
SSOC, the AMC notified the veteran that failure to appear to 
his examination resulted in the AMC considering the claim 
based upon the record, citing to 38 C.F.R. § 3.655.  The 
Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Under theses circumstances, the Board has no 
alternative but to consider the claim based on the existing 
evidence of record.  See 38 C.F.R. § 3.655.

For these reasons, the Board finds that the competent and 
probative medical evidence of record does not establish a 
medical nexus relationship between claimed residuals of a 
gunshot wound and any incident or event of active service.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claims for service connection; the doctrine is 
not applicable.  See Gilbert, 1 Vet. App. 49; 38 C.F.R. 
§ 3.102 (2006).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a gunshot wound is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


